DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. 20180173349.

    PNG
    media_image1.png
    479
    1217
    media_image1.png
    Greyscale


a display panel (as labeled by examiner above) comprising a light-transmitting area TA and a display area EA near the light-transmitting area TA; and 
an optical member SUB (par [0082] - base layer SUB may transmit at least a portion of the light incident thereto – as such is an optical member) adjacent to a rear surface of the display panel and overlapping with a portion corresponding to the light-transmitting area TA, 
wherein: 
the display area EA comprises a thin film transistor TFT2 and an organic light emitting element configured to receive a current from the thin film transistors;
the organic light emitting element (par [0097] - light emitting layer EML may include an organic material) comprises a pixel electrode AE, an organic emission layer EML, and an upper electrodes CE; and 
the light-transmitting area does not include either of the upper electrode CE and a metal layer AE disposed in the display area.

Regarding claim 17, fig. 11 of Cho discloses wherein the display panel further comprises an encapsulation layer TFE covering the thin film transistor and the organic light emitting element, the encapsulation layer being configured to prevent moisture from permeating into the organic emission layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.

    PNG
    media_image1.png
    479
    1217
    media_image1.png
    Greyscale

 Regarding claim 1, fig. 11 of Cho discloses a display device comprising: 
a display panel (as labeled by examiner above) comprising a lower substrate 12 and an upper substrate 14, the display panel forming a light-transmitting area TA and a display area EA near the light-transmitting area TA; and 
an optical member SUB (par [0082] - base layer SUB may transmit at least a portion of the light incident thereto – as such is an optical member) adjacent to a rear surface of the display panel and overlapping with a portion corresponding to the light-transmitting area TA, 
wherein: 

 the light-transmitting area TA does not include a cathode layer CE, which is disposed in the display area EA; and 
the upper substrate 14 and the lower substrate 12 do not have a through-hole structure in the light-transmitting area.
Cho does not discloses that the cathode layer CE is a metal layer.
However, it would have been obvious to form a display device of Cho comprising the cathode layer CE is a metal layer in order to form lower resistance layer cathode layer.

Regarding claim 2, fig. 11 of Cho discloses wherein the display area comprises a thin film transistor (TFT) TFT2, insulating layer 14, a TFT organic layer 12 (par [0087] first insulating layer 12 includes an organic layer, which is part of TFT), an upper electrode SE2, and an organic passivation layer 16 (par [0093] - third insulating layer 16 includes an organic layer).

Regarding claim 3, fig. 11 of Cho discloses wherein: 4Attorney Docket No.: P8711 US00 Preliminary Amendment dated June 17, 2020the TFT insulating layer comprises a buffer layer 14, a gate insulating layer 12, and an interlayer insulating layer 16; and two layers (12/14) among the buffer layer, the gate insulating layer, and the interlayer insulating layer extend into and contact one another in the light -transmitting area, the two layers comprising a same material, the same material being a silicon oxide (par [0087] and par [0089].

Regarding claim 4 (see rejection of claim 3 above), fig. 11 of Cho discloses wherein: the TFT insulating layer comprises a buffer layer, a gate insulating layer, and an interlayer insulating layer; at 

Regarding claim 5, fig. 11 of Cho discloses wherein: the TFT insulating layer comprises a buffer layer AL2 (which is a type of buffer between portion of 12 and BF), a gate insulating layer (portion of 12 under GE2), and an interlayer insulating layer 14; and only one layer 14 among the buffer layer, the gate insulating layer, and the interlayer insulating layer (only 14) extends into the light -transmitting area.

Regarding claim 14, fig. 4 of Cho discloses wherein, in a plan view, the light-transmitting area is enclosed by the display area.

Regarding claim 15, figs. 4-5 of Cho disclose wherein: the display panel further comprises an outer buffer area (see fig. 5), 7Attorney Docket No.: P8711 US00 Preliminary Amendment dated June 17, 2020 in a plan view, the outer buffer area encloses the light-transmitting area and the display areas in the plan view, the light-transmitting area is partially enclosed by the display area; and part of the outer buffer area extends between the display area and the light- transmitting area to separate the display area and the light-transmitting area from each other.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Kim et al.  20170237038 in view of Kim et al. 20170288004 (Kim004).
Regarding claim 18, Cho discloses claim 17, par [0101] of Cho discloses that TFE may have a multilayer structure including one or more organic and/or inorganic layers. Cho does not discloses wherein the encapsulation layer comprises: a first encapsulation layer formed of a silicon nitride; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer 

    PNG
    media_image2.png
    388
    622
    media_image2.png
    Greyscale


	However, fig. 6 of Kim disclose an encapsulation layer (635-637 and all in between) comprising inorganic encapsulation layers 635 and 637 and an organic encapsulation layer 638. 
In view of such teaching, it would have been obvious to form display device of Cho further comprising wherein the encapsulation layer comprises: a first encapsulation layer; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer disposed on the second encapsulation layer such as taught by Kim in order to provide improve sealing characteristic.
Cho and Kim does not disclose that the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride.
However, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the 
Therefore, it would have been obvious to form a display device of Cho and Kim wherein the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride such as taught by Kim004 in order to provide improve sealing characteristic

Regarding claim 19, Kim discloses wherein: the encapsulation layer further comprises a refractive index buffer layer 636; and the refractive index buffer layer 636 is disposed between the first encapsulation layer and the second encapsulation layer, or between the second encapsulation layer 638 and the third encapsulation layer 637.
Furthermore, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of Cho and Kim and Kim004 comprising wherein the refractive index buffer layer is formed of a silicon nitride, the silicon nitride comprising a silicon oxynitride such as taught by Kim004 in order to choose a prior art material to meet the applicant design for capacitance or sealing characteristic.

Regarding claim 20, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of Cho and Kim and Kim004 comprising wherein the third encapsulation layer is formed of   silicon nitride comprising a silicon oxynitride having refractive index less than 2such as taught by Kim004 in order to choose a prior art.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view Kim 20140192515.
Regarding claim 7, Cho discloses claim 1, but does not wherein the display panel comprises: a polarizer disposed on the upper substrate; an adhesive layer disposed on the polarizer; and a window disposed on the adhesive layer, the window comprising an upper light blocking layer comprising an opening corresponding to as a portion of the light-transmitting area.  

    PNG
    media_image3.png
    323
    393
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    345
    395
    media_image4.png
    Greyscale

 However, figs. 1 and 8 of Kim disclose a display panel, wherein the display panel comprises: a polarizer 22; an adhesive layer 210 disposed on the polarizer 22; and a window (220/230) disposed on the adhesive layer, the window comprising an upper light blocking layer 220 comprising an opening 230 corresponding to as a portion of a light-transmitting area 91b.  


Regarding claim 8, the resulting structure of Cho and Kim is one wherein the polarizer is not formed in the light-transmitting area (it is formed on the light-transmitting area).

Regarding claim 10, Cho discloses claim 1, but does not discloses wherein: the display panel comprises: a color filter and an upper light blocking layer disposed on the upper substrate; an adhesive layer disposed on the color filter and the upper light blocking layer; and a window disposed on the adhesive layer, and 6Attorney Docket No.: P8711 US00 Preliminary Amendment dated June 17, 2020 the upper light blocking layer comprises an opening corresponding to a portion of the light-transmitting area.
However, figs. 1 and 8 of Kim discloses a display panel wherein: the display panel comprises: a color filter 230 and an upper light blocking layer 220; an adhesive layer 210 disposed on the color filter and the upper light blocking layer; and a window 22 disposed on the adhesive layer, and 6Attorney Docket No.: P8711 US00 Preliminary Amendment dated June 17, 2020 the upper light blocking layer comprises an opening (space between 220) corresponding to a portion of a light-transmitting area 91B.
In view of such teaching, it would have been obvious to form a display panel of Cho further comprising wherein: the display panel comprises: a color filter and an upper light blocking layer disposed on the upper substrate; an adhesive layer disposed on the color filter and the upper light blocking layer; and a window disposed on the adhesive layer, and 6Attorney Docket No.: P8711 US00 Preliminary Amendment dated June 17, 2020 the upper light blocking layer .

Allowable Subject Matter
Claims 9, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829